                     UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF WISCONSIN

In Re:                                                         Chapter 13
STEVE M SWATTLER                                               Case No. 2019-29047-BEH-13


                Debtor

                     ORDER DENYING TRUSTEE’S MOTION TO DISMISS


    Based on an agreement between the Chapter 13 Trustee and the Debtor, the Trustee's motion to

dismiss is denied subject to the following terms:

    1. The Debtor must pay $1022.00 monthly, or whatever amount is in any modified plan, to the
    Office of the Chapter 13 Trustee on or before the last day of each month commencing with July,
    2020 and continuing through and including December, 2020.

    2. The Trustee may file an affidavit or certification of default and order dismissing this case if the
    Debtor fails to comply with the deadlines stated above.

    3. This order is a Doomsday Order under this court’s Uniform Procedure for Doomsday Orders;
    it incorporates and is subject to the Uniform Procedure for Doomsday Orders.



Rebecca R. Garcia
Chapter 13 S tanding Trustee
P O Box 3170
Oshkosh, WI 54903-3170
920.231.2150
Fax 920.231.5713
E-mail info@ch13oshkosh.com




                Case 19-29047-beh           Doc 50      Filed 04/27/20        Page 1 of 2
    4. The denial of the motion to dismiss is without prejudice to the Trustee filing another motion for
    any future defaults.

IT IS THEREFORE ORDERED THAT:

Based on and subject to these agreed terms, the Motion to Dismiss is denied.

                                                 #####




               Case 19-29047-beh           Doc 50     Filed 04/27/20           Page 2 of 2
